Citation Nr: 1106086	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for plasmacytoma of the 
left sinus cavity, claimed as due to asbestos exposure.

2.  Entitlement to service connection for plasmacytoma of the 
left submandible, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1955.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned Veterans Law Judge 
in a hearing at the RO in February 2008; a transcript of the 
hearing is associated with the claims file.  

The Board issued a decision in June 2008 that denied the claims 
on appeal.  The Veteran thereupon appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2009 the Court issued an Order granting a 
joint motion of the parties (Joint Motion) and remanded the case 
to the Board for further action.

In April 2010 the Board remanded the case to the RO for further 
development in compliance with the Court's Order.  The file has 
now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  




FINDING OF FACT

Plasmacytomas of the left sinus cavity and left submandible were 
not present within a year of the Veteran's discharge from service 
and are not etiologically related to service.


CONCLUSIONS OF LAW

1.  Plasmacytoma of the left sinus cavity was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Plasmacytoma of the left submandible was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking service connection for plasmacytoma of the 
left sinus cavity and left submandible, which he contends are due 
to his exposure to asbestos in service.  The Board will initially 
discuss certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Although full VCAA notice was not provided to the Veteran until 
after the initial adjudication of the claims, Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims based on all evidence of 
record.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been provided 
at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board further notes that the VCAA letter sent to the Veteran 
in June 2005 and an additional letter sent in July 2005 reflect 
that the RO conducted development consistent with DVB Circular 
21-88- 8, Asbestos-Related Diseases (May 11, 1988).  The Veteran 
responded to the asbestos questionnaire in May 2004.

The most recent Joint Motion, as incorporated by the Court's 
Order, expressed no issues regarding the duty to notify.  The 
Board is confident that if any additional VCAA defects had 
existed in its June 2008 decision such defects would have been 
brought to the Court's attention in the interest of judicial 
economy.

The Board also notes that service treatment records and pertinent 
post-service medical records have been obtained.  The Board 
remanded the claims for medical examination, and examination by a 
physician was performed in July 2010.  The Board has reviewed the 
examination report and finds it to substantially comply with the 
requirements articulated in the Board's remand; see D'Aries v. 
Peake, 22 Vet. App. 97 (2008).

Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could be 
obtained to substantiate either claim, and the Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and non-prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
service during a period of war or after or after December 31, 
1946, and manifests a malignant tumor to a degree of 10 percent 
within one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides 
guidelines for considering compensation claims based on exposure 
to asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court has held that 
VA must analyze an appellant's claim of entitlement to service 
connection for asbestosis or asbestos-related disabilities under 
the administrative protocols in these guidelines.  Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).

With asbestos-related claims, VA must determine whether service 
records demonstrate asbestos exposure during service, and, if so, 
determine whether there is a relationship between that exposure 
and the claimed disease.  M21-1, Part IV, 7.21(d)(1) (October 3, 
1997).  Radiographic changes indicative of asbestos exposure 
include interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M21-1, Part IV, 7.21(a)(1) (October 3, 
1997).  The clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part IV, 7.21(c) (October 3, 1997).  Some of the 
major occupations involving exposure to asbestos include mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacturing and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installations of roofing and flooring materials, 
asbestos cement and pipe products, military equipment, etc.  M21-
1, Part IV, 7.21(b)(1) (October 3, 1997).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical-nexus evidence is 
required in claims for asbestos-related disease related to 
alleged asbestos exposure in service; see VAOPGCPREC No. 04-00.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records (STRs) show no evidence of respiratory 
symptoms during service.  A chest X-ray in August 1955, performed 
in conjunction with the Veteran's separation physical, was 
negative.  Report of medical examination in August 1955 shows 
clinical evaluation of the sinuses, the nose and mouth, and the 
lungs and chest as "normal." 

The Veteran's DD Form 214 establishes that he spent 3 years and 9 
months overseas or on sea duty, with his most significant 
assignment having been aboard the destroyer U.S.S. Ingraham, DD 
694.  Service personnel records show the Veteran served on the 
Ingraham with few interruptions from December 1951 to July 1955.

The Veteran does not assert, and the evidence does not show, that 
the disabilities at issue were manifested in service or within a 
year after discharge from service.  Accordingly, presumptive 
service connection under 38 C.F.R. § 3.309(a) is not for 
application.
 
Treatment records from H. Lee Moffett Cancer Center and Research 
Institute dating from September 1994 through July 1998 show 
treatment for plasmacytoma of the nasal cavity.  Treatment 
records are silent in regard to any association between the nasal 
plasmacytoma and active service in general or asbestos exposure 
in particular.

The Veteran presented to the VA primary care clinic (PCC) in May 
2002 to establish entitlement to care.  He was noted to have a 
history of plasmacytoma of the left sphenoid sinus in 1993.  It 
was also noted one of the Veteran's brothers had died of brain 
cancer and two other brothers had died of pancreatic cancer.  

VA treatment records show the Veteran developed a new left 
submandibular mass in September 2002.

The record includes a VA oncology note dated in May 2003.  The 
Veteran reported a history of asbestos exposure and previous 
treatment for nasal plasmacytoma.  Examination showed a left 
submandibular mass consistent with plasmacytoma but a diffuse 
process multiple myeloma was to be ruled out.  The Veteran was 
referred for further studies, and a VA oncology note dated in 
July 2003 shows a clinical impression of recurrent solitary 
plasmacytoma of the left submandibular space.  He continued 
thereafter to be treated by the VA hematology/oncology clinic 
through March 2004; the treatment records are silent in regard to 
an association between the submandibular plasmacytoma and 
service.  

Treatment records from Dr. CAB dating from July 2003 through 
October 2004 show treatment for submandibular plasmacytoma.  Per 
the history provided by Dr. CAB, the Veteran's history of 
plasmacytoma dates from 1993 when he developed nosebleeds and was 
found to have a left frontal sinus mass, later revealed to be 
plasmacytoma.  He developed lesions under the left mandible in 
approximately November 2002.  There is nothing in the treatment 
records from Dr. CAB showing any association between the 
submandibular plasmacytoma and either active service or asbestos 
exposure.

In May 2004 the Veteran submitted a VA asbestos exposure 
questionnaire in which he reported serving aboard the USS 
Ingraham from December 1951 to August 1955, a period that 
included two overhauls during which he remained aboard the ship.  
He denied occupational exposure to asbestos after discharge from 
service.

The Veteran submitted a Statement in Support of Claim in June 
2004 asserting that his duties aboard the Ingraham required him 
to inspect all areas of the ship.  He stated the Ingraham had 
compartment bulkheads that were covered with padded asbestos and 
all pipes and wiring were coated with asbestos.

In June 2005 the Veteran submitted a Notice of Disagreement (NOD) 
enclosing a paragraph from an unidentified treatise stating that 
cancers of the lung, gastrointestinal tract, larynx, pharynx and 
urogenital systems (other than prostate) are associated with 
asbestos exposure.  The Veteran posited that if cancers of the 
larynx and pharynx are associated with asbestos, then logically 
cancer of the sinus and mandible should be as well.

The Veteran submitted a letter in August 2005 asserting that 
ships of the Ingraham era used asbestos as the primary fire 
retardant, and asbestos was accordingly present in high 
concentrations throughout the ship.  The Veteran denied a history 
of heavy smoking and denied occupational exposure to asbestos 
after discharge from service.
 
The Veteran testified before the Board in February 2008 that he 
was in good health prior to service.  During service he was a 
radar operator aboard the USS Ingraham; his primary work area was 
in the Combat Information Center (CIC); he was also compartment 
master throughout the ship and stood watch.  The Ingraham was a 
Sumner class destroyer that used asbestos to insulate the steam 
pipes and also used asbestos throughout the bulkheads.  The 
compartment in which the Veteran lived was right above the 
ammunition storage area, which he also believed to be protected 
by asbestos.  The Veteran's sinus disorder was diagnosed in 
approximately 1992 although he experienced occasional nosebleeds, 
sometimes heavy, prior to that date.  His submandibular disorder 
was diagnosed in approximately 2000.  His treating physicians 
believed the cancers to be related to some environmental cause 
although without citing asbestos specifically.  He cited to a 
treatise entitled Everyone's Guide to Cancer Therapy, pages 676-
677 as supporting his theory of causation.       

The file contains an extract from Everyone's Guide to Cancer 
Therapy (fourth edition) as cited by the Veteran in his 
testimony.  The section referenced by the Veteran is entitled 
"Multiple Myelomas."  In relevant part, page 677 has a 
paragraph titled "what causes it" that states the cause of 
multiple myeloma is not known, although exposure to radiation may 
be a factor in some cases.  There is little evidence that 
chemicals cause myelomas in humans, although some reports have 
linked multiple myeloma with benzene or asbestos.  There have 
been reports of two or more family members with multiple myeloma, 
but the genetic influence is minimal.  There is no evidence that 
allergies, chronic infections or other immune-stimulating 
conditions play a role.

VA oncology notes show that in 2008 the Veteran developed lesions 
of the left scapula and left humerus suggestive of multiple 
myeloma rather than solitary plasmacytoma.  Computed tomography 
(CT) scan in October 2008 was positive for myeloma involvement of 
both scapulae, the right sixth rib and the left seventh rib.
 
The Veteran had a VA medical examination in July 2010, performed 
by a physician who reviewed the claims file.  The examiner noted 
the Veteran's documented medical history in detail, as well as 
the Veteran's subjective report of his symptoms.  The Veteran 
asserted he believed he had been exposed to asbestos in service, 
and that on one occasion he was made to wear a tag and to be on 
an upper deck while the lower deck was being washed with an 
unknown substance.  The Veteran believed the exercise was 
designed to determine if the tags were able to pick up radiation 
exposure; however, he did not believe he had been personally 
exposed to any radiation during the test.  The examiner performed 
a clinical examination of the Veteran and noted observations in 
detail.

The examiner diagnosed plasmacytomas of the left sinus cavity and 
left submandibular, status post radiation therapy with recurrence 
in 2004 and progression to light chain myeloma in 2008.  The 
examiner stated an opinion that it is less likely than not that 
the Veteran's plasmacytomas with progression to multiple myelomas 
are related to active service, to include exposure to asbestos.  
The examiner stated as rationale that careful review of medical 
literature did not find a causal relationship between asbestos 
and plasmacytoma/multiple myeloma.  The examiner cited literature 
review asserting that exposure to ionizing radiation is the most 
convincing risk factor for multiple myelomas; environmental and 
occupational exposures have been implicated in the etiology of 
multiple myeloma but the role of occupational exposures to the 
risk of multiple myeloma development remains unclear.

In January 2011 the Veteran's representative submitted an 
internet article on multiple myelomas.  In relevant part, the 
article states the causes of multiple myeloma have not been 
determined, but a number of associations have been identified: 
(1) decreased immune system functioning (the immune systems of 
older individuals may be less efficient at detecting and 
destroying cancer cells); (2) genetic (hereditary) factors, 
suggested by the increased incidence in some ethnic groups and 
among family members; (3) occupational factors, suggested by the 
increased incidence among agricultural, petroleum, wood and 
leather workers and cosmetologists; (4) long-term exposure to 
herbicides, pesticides, petroleum products, heavy metals, 
plastics, and dusts such as asbestos; (5) radiation exposure, as 
among Japanese atomic bomb survivors, nuclear weapons workers, 
and medical personnel such as radiologists; (6) Kaposi's sarcoma-
associated herpes virus, found in the blood and bone marrow cells 
of many multiple myeloma patients (emphasis by the Veteran's 
representative).  

In addition to the treatise cited above, the Veteran's 
representative asserted that the Examination Protocol for 
Exposure to Asbestos by the U.S. Department of Homeland Security 
states that asbestos exposure can cause asbestosis, bronchogenic 
carcinomas, mesothelioma and gastric carcinoma; it has also been 
associated with multiple myeloma and renal carcinoma.  Thus, the 
Veteran's representative asserts that the Department of Homeland 
Security has advised its examiners to watch for multiple myeloma 
when examining those who have been exposed to asbestos.  

As noted above, per with asbestos-related claims VA must 
determine whether service records demonstrate asbestos exposure 
during service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  See 
M21-1, Part IV, 7.21(d)(1) (October 3, 1997).  

As a threshold matter, the Veteran's service records do not 
demonstrate asbestos exposure.  He did not serve in an 
occupational specialty cited in M21-1 Part IV as an occupation 
involving exposure to asbestos.  The Veteran is shown to have 
served aboard a ship, but there is no presumption that a veteran 
was exposed to asbestos in service by reason of having been on a 
ship.  Dyment, 13 Vet. App. 141; aff'd, Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 (April 13, 2000).  
The Veteran has asserted his belief that Sumner-class destroyers 
such as the Ingraham had high concentrations of asbestos, but he 
has provided no objective evidence supporting such belief, nor 
has he explained why he feels that the Ingraham had asbestos 
versus some other fire retardant.  The Board cannot find any 
point in the adjudication of this claim in which VA (either the 
RO or the Board) conceded the Veteran was exposed to asbestos 
during service, nor does the Board so concede now.

Further, the preponderance of the evidence establishes the 
Veteran's plasmacytomas are not related to asbestos exposure.  
Neither plasmacytoma nor multiple myeloma is a disorder cited by 
the M21-1 as associated with asbestos exposure.  Moreover, the VA 
examiner who examined the Veteran and reviewed the Veteran's 
pertinent history, stated it is less likely than not that the 
Veteran's plasmacytomas are related to service, to include 
asbestos exposure.  The physician also properly supported her 
opinion.  There is no contrary medical opinion of record.

The Veteran has submitted treatise articles asserting a possible 
association between asbestos exposure and multiple myeloma.  A 
medical article or treatise can provide important support when 
combined with an opinion of a medical professional if the medical 
article or treatise evidence discusses generic relationships with 
a degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
subjective facts rather than unsubstantiated lay opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999) (emphasis added).  
In this case the treatise articles are not combined with an 
opinion by a medical professional showing the associations cited 
in the treatises apply in this case, and in fact the 
uncontroverted medical opinion by the VA examiner (who had access 
to the claims file as well as the examiner's own medical library) 
is to the contrary.

The Veteran has asserted his personal belief that his claimed 
plasmacytomas are related to active service.  However, a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, 
it is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case the competent and uncontroverted medical 
opinion addressing etiology is against a relationship between the 
claimed disorders and service.

Based on the evidence and analysis above the Board finds the 
criteria for service connection plasmacytomas of the left sinus 
cavity and the left submandible are not met.  Accordingly the 
claims must be denied.

Because the evidence preponderates against the claims, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 
49, 54.


ORDER

Entitlement to service connection for plasmacytoma of the left 
sinus cavity, including as a result of asbestos exposure, is 
denied.

Entitlement to service connection for plasmacytoma of the left 
submandible, claimed as a result of asbestos exposure, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


